Citation Nr: 1043833	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty for training from January 1972 
to May 1972 and was a member of the California Army National 
Guard for six years until October 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the Veteran's claims for hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
currently diagnosed bilateral hearing loss is related to military 
service.

2.  The medical evidence of record shows that the Veteran's 
tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred during qualifying military service.  
38 U.S.C.A. §§ 101(22), 101(24), 101(26), 1110, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred during qualifying military service.  38 U.S.C.A. 
§§ 101(22), 101(24), 101(26), 1110, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.6, 3.102, 3.303, 3.310(a) (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2010).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 C.F.R. § 3.159(b)(1), removes the portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008). 
 
In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.
 
Here, the Veteran contends he is entitled to service connection 
for tinnitus and bilateral hearing loss that he believes 
manifested as a result of noise exposure in service.  See July 
2007, May 2008, and May 2009 Statements.  Specifically, the 
Veteran reports that he was exposed to acoustic trauma during 
initial active duty for training and subsequent reserve training 
when he was exposed to artillery with no hearing protection.  Id.  
He states that he has experienced hearing problems since his time 
in service, and argues that his currently diagnosed bilateral 
high frequency sensorineural hearing loss and subjective tinnitus 
are related to this acoustic trauma exposure.  Id. 
 
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word 'chronic.'  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  Id. at § 3.303(b). 
 
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  The United States Court of 
Appeals for Veterans Claims (the 'Court') has held that the 
absence of evidence of a hearing loss disability in service is 
not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993). 

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A) (2010). Reserves includes 
the National Guard.  38 U.S.C.A. § 101(26), (27) (2010).

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA or INACDUTRA where the claim for benefits is premised 
on that periods of ACDUTRA or inactive duty training 
(INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the appellant has a 
diagnosis of bilateral hearing loss that constitutes a current 
disability for VA purposes.  See April 2008 VA audiological 
examination report.  The evidence in this case also shows that 
the Veteran has complained of tinnitus; and on this basis, 
appears to have been diagnosed with tinnitus.  See October 2007 
VA ENT Consultation; July 2007, May 2008, and May 2009 
Statements.  This evidence fulfills the requirements of the first 
element necessary for a grant of service connection in this case.  
See Shedden, 381 F.3d at 1167. 
 
In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), a review of the Veteran's service 
personnel and treatment records reveals no evidence of 
complaints, treatment, or diagnosis of hearing loss or hearing 
problems during the Veteran's period of initial active duty for 
training from January 1972 to May 1972.  Id.  Specifically, the 
Board observes that according to the appellant's DD-Form 214, the 
Veteran's military occupation specialty was basic field 
artillery.  A NGB Form 22, Report of Separation and Record of 
Service from the California Army National Guard indicates that 
the Veteran's primary military occupational specialty was cannon 
crewman.  It appears that the Veteran's service treatment records 
may be incomplete and unavailable.  However, at the time of the 
Veteran's medical examination at service separation in April 
1972, full audiometric testing was conducted.  See April 1972 
report of medical examination.  The Veteran's puretone 
thresholds, in decibels, were found to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
5
-
10
 
Thus, according to the Veteran's service discharge medical 
records, the Veteran separated from service with what would be 
considered 'normal' hearing by audiological testing standards.  
However, as mentioned previously, the Veteran is not required to 
show that hearing loss was present during a qualifying period of 
military service in order to establish service connection.  See 
Hensley, 5 Vet. App. at 159-60.  Rather, he may establish the 
required nexus between his current hearing disabilities and his 
term of military service by showing that his current hearing 
disabilities resulted from personal injury suffered in the line 
of duty.  Id. (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992)).

Turning to the post-service evidence in this case, the Board 
observes that the first relevant medical evidence pertaining to 
the Veteran's hearing loss and tinnitus consists of a June 2007 
letter from a private physician.  The private physician asserts 
that the Veteran has developed "some hearing deficit" and notes 
that the Veteran reported exposure to artillery machinery with no 
hearing protection while serving in the Army.  The writer opines 
that the Veteran reported hearing loss and tinnitus since 
service.  The private physician asserts that "[i]t is my 
professional opinion that more likely than not his exposure while 
in the US Army has contributed to his current hearing deficit."  

The Veteran was afforded a VA audiological examination in 
September 2007; however, the Veteran's service treatment records 
were not available for review.  At that time, the Veteran 
reported that his military noise exposure included exposure to 
artillery, M16 rifles, and 50 and 60 caliber weapons; his 
occupational noise exposure was reported to be management/road 
supervisor; and machinery with the use of hearing protection.  
Recreational noise exposure was denied.  The Veteran reported 
tinnitus and the diagnosis was moderate to severe sensorineural 
hearing loss for the right ear and mild to moderately severe 
hearing loss for the left ear; however, the examiner noted 
"hearing loss was not fully reportable for adjudicative 
purpose" and referred the Veteran to ENT for further treatment.  
The Veteran was seen for an ENT consultation in October 2007, 
where the Veteran reported a history of noise exposure, bilateral 
tinnitus, and bilateral hearing loss that was much worse on the 
right.  The impression was "noise induced hearing loss and 
tinnitus; assymetrical [sic] hearing loss."  A December 2007 ENT 
note stated that the Veteran's MRI was negative and the Veteran 
was cleared for hearing aids.

The Veteran was afforded a second VA audiological examination in 
April 2008; however, the Veteran's service treatment records were 
not available for review at that time.  The examiner noted that 
the Veteran had served on active duty for approximately four 
months at which time he was transferred to the Army National 
Guard in 1972; the examiner included the erroneous notation that 
the Veteran's state service was not qualifying for veterans' 
benefits.  The Veteran's puretone thresholds, in decibels, were 
found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
70
60
70
LEFT
15
15
35
55
60

The average puretone threshold was shown as 70 decibels in the 
right ear and 41.25 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 20 percent in the right ear 
and 94 percent in the left ear.  The examiner opined that she 
could not provide an opinion without resorting to speculation.  
The examiner stated:

There were no service medical records in c-file.  
Configuration and severity of hearing loss at right 
ear is not consistent with noise exposure and vet did 
not report significant blast to connect such severe 
hearing loss at right ear to military noise exposure.  
Configuration of hearing loss at left ear is 
consistent with noise exposure; however, Veteran only 
served total active duty time of four months and 
eight days and he also has a history of occupational 
noise exposure, I cannot resolve whether or not onset 
of hearing loss or tinnitus occurred within such a 
short period of time in military (4 months, 8 days) 
without corroborating evidence. 

Given that the examiner did not provide a full medical opinion 
and that the some of the Veteran's service treatment records were 
subsequently associated with the claims file, VA sought an 
addendum to the VA examination.  In a January 2009 audiological 
addendum, the examiner stated that: 

while medical opinions were provided by VA 
otolaryngology physician and medical physician at 
Woodland Healthcare Clinic that hearing loss was 
caused by noise exposure in military, neither 
physician documented what period of service this 
opinion is based on nor did they document any review 
of service medical records on which to base opinion.  

The examiner noted that there was no corroborating evidence in 
the service medical records to support the claim that tinnitus 
and hearing loss were caused by military service.  The examiner 
stated that the "presence/absence of hearing loss or tinnitus at 
separation from military cannot be determined" and that the 
hearing loss, especially in the right ear, was not consistent 
with noise exposure.  Additionally, the examiner stated that 
"[w]hile Veteran has a hearing loss at the high frequencies 
bilaterally, there is no recovery thresholds (no noticed 
configuration) to confirm noise induced trauma.  It should be 
noted; however, that a notch is not always present in noise 
induced hearing loss if there are other aggravating causes."  
The examiner concluded that her opinion was unchanged in that she 
could not resolve the issue without resorting to mere 
speculation.

In regards to tinnitus, the examiner stated that she could 
resolve the issue without resorting to speculation since there 
was no report of tinnitus in the service medical records.  The 
examiner opined that the tinnitus is most likely secondary to 
hearing loss and aggravated by the Veteran's other medical 
conditions listed in his private medical records contained in the 
claims file.  The examiner stated "I cannot establish [a] causal 
link between military noise exposure and hearing loss and there 
is no supporting evidence, I cannot resolve whether or not 
tinnitus was caused by or initiated by noise exposure in military 
or by concomitant medical conditions and/or tobacco use."

After reviewing the above-referenced medical opinions in 
conjunction with the overall evidence of record, the Board finds 
the October 2007 VA ENT treatment records attributing the 
Veteran's hearing loss to noise exposure, and June 2007 letter 
from a private physician attributing the Veteran's hearing loss 
to noise exposure in service, equally as persuasive as the VA 
audiological opinions provided in the January 2009 Audiological 
addendum.  In doing so, the Board observes that the VA 
audiologist in this case was unable to render an ultimate opinion 
following a complete review of the Veteran's service treatment 
records and claims file and repeatedly stated that any opinion 
would be on the basis of mere speculation.  See September 2007 VA 
examination report, April 2008 VA examination report; and January 
2009 VA audiological addendum.  In support of her opinions, the 
audiologist explained her rationale stating that she could not 
determine whether the Veteran's audiological trauma was related 
to his short period of active duty service (presumably a 
reference to the Veteran's initial active duty for training from 
January 1972 to May 1972) or subsequent reserve service, 
specifically citing that there was no corroborating evidence.  
However, the examiner failed to consider the Veteran's assertions 
regarding the onset of his hearing loss and tinnitus particularly 
in light of the absence of service treatment records from the 
Veteran's National Guard service beginning in 1972.  Moreover, 
the examiner opined that the Veteran's right ear hearing loss was 
not consistent with noise exposure and that the Veteran did not 
report significant blast to connect his severe hearing loss to 
military service.  See April 2008 VA audiological examination.  
Here again, the examiner did not appear to consider the Veteran's 
statements in that the Veteran has consistently reported noise 
exposure to artillery blasts during his initial four month period 
of active duty for training as well as regular two week summer 
training as a Guardsman for six years and "105, 155, 175 and 8 
inch cannon blasts." See July 2007, May 2008, May 2009 
Statements.  Also, the examiner noted that a notch may not always 
be present in noise induced hearing loss if there are other 
aggravating causes.  See January 2009 audiological addendum.

While the examiner noted that the Veteran did not have hearing 
loss at separation from service, the Veteran has consistently 
reported acoustic trauma during service that may serve as the 
basis for his hearing loss.  See Hensley, 5 Vet. App. at 159-60.  
To the extent that the Veteran's lay statements are offered as 
evidence of continuity of symptomatology, the Board acknowledges 
that the Veteran's statement are competent evidence as to what he 
observed and that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay statements are competent 
to prove that a claimant exhibited certain features of symptoms 
of any injury or illness during service); Buchanan, 451 F.3d at 
1335.  As noted, in adjudicating his claims, the Board must 
evaluate the Veteran's credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of 
evidence differs from weight and credibility. Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 470; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

As such, the evidence of record shows that the Veteran has a 
current diagnosis of bilateral sensorineural hearing loss caused 
by acoustic trauma.  The evidence also shows that the Veteran had 
consistently reported exposure to acoustic trauma during military 
service, during which time he was not provided with ear 
protection.  See July 2007, May 2008 and May 2009 Statements.  
Specifically, the Veteran asserted that he was exposed to 
artillery blasts and cannon blasts.  Id.  Moreover, the Veteran's 
DD-214 indicates that his military occupational specialty was 
basic field artillery which is consistent with the Veteran's 
assertions.  Therefore, the Board finds the Veteran assertions to 
be credible.  

Finally, the October 2007 VA ENT consultation and the June 2007 
letter from a private physician clearly indicate that the 
Veteran's hearing loss and tinnitus are related to noise exposure 
and in the case of the private physician specifically to military 
noise exposure.  While there is no evidence of record that can 
clearly indicate whether the Veteran's hearing loss occurred 
during the Veteran's four month period of initial active duty for 
training or reserve service, the evidence of record does show 
that the Veteran was exposed to acoustic trauma during both 
periods of service.  See July 2007, May 2008, and May 2009 
Statements ("When we would train for 2 weeks during the summer 
we would fire quite a bit and I was exposed to more hundreds of 
round in these two week periods.").  If competent evidence 
sufficiently demonstrated a causal relationship between a 
Veteran's in-service exposure to loud noise or to other acoustic 
injury and his current disability, it would follow that he 
incurred an injury (acoustic trauma) in service and the legal 
requirements are satisfied.  Hensley, 5 Vet. App. at 160.  
Accordingly, the Board finds that the evidence is in equipoise as 
to whether the Veteran's hearing loss occurred during a 
qualifying period of service and the issue should be resolved in 
favor of the Veteran.  See Gilbert, 1 Vet. App. at 57.

Thus, based on the October 2007 VA ENT consultation and June 2007 
letter from a private physician, which established service 
connection for bilateral hearing loss, and the Veteran's 
statements, the Board concludes that evidence for and against the 
claim for service connection for hearing loss and tinnitus is at 
least in approximate balance.  In other words, the Board finds, 
based on this record that the Veteran's hearing loss and tinnitus 
are as likely the result of his noise exposure in service as they 
are the result of some other factor or factors.  Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
Veteran in this case as the law requires and grant service 
connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


